 538DECISIONSOF NATIONALLABOR RELATIONS BOARDTransport Workers Union of America,AFL-CIO andLocal 504,TransportWorkers Union of America,AFL-CIOandTriangle Maintenance CorporationandLocal 732, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica andLocal 32-B,ServiceEmployeesInternationalUnion,AFL-CIOand Port of NewYork Authority. Case 29-CD-82November 10, 1970DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS FANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed on August 11, 1969, by TriangleMaintenance Corporation, hereinafter Triangle, al-leging that the International Union, the TransportWorkers Union of America, AFL-CIO, and its Local504, hereinafter TWU and Local 504, respectively,had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring Triangle to assign the work indispute to employees represented by TWU and Local504 rather than to employees represented by Local732, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,hereinafter Local 732. A duly scheduled hearing washeld on November 12 and 20, 1969, before HearingOfficer Martin H. Zuckerman. All parties were servedwith due notice of the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, Triangle filed a brief, andTWU and Local 504 filed a joint brief.'Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record, the Board makes thefollowing findings.I.THE BUSINESS OF THE EMPLOYERTriangle,Triangle Building Cleaning Company,Inc., and International Building Maintenance SupplyCo., Inc., are three corporations which are wholly1Neither the Port of New York Authority nor Local32-B, ServiceEmployees InternationalUnion,AFL-CIO,hereinafterLocal 32-B,appeared at the hearing or filed briefs.2The Wood, Wire and Metal Lathers International Union, Local Unionowned by Ralph Fine, the president of each, and thesecorporations maintain a joint office at 145-119 NewYork Boulevard, Jamaica, New York. Triangle isengaged in the cleaning and maintenance of buildingsinNew York and,inter alia,has contracts withEastern Air Lines, KLM Royal Dutch Airlines, andAir France. During 1969 it received in excess of $1million in revenue from such contracts. TriangleBuilding is similarly engaged in the cleaning andmaintenance of buildings and likewise received inexcess of $1 million in revenue during 1969. Interna-tional Building purchases supplies and sells them tothe approximately 25 corporations in the Trianglefamily of corporations, including the two mentionedherein. During 1969 International Building purchasedgoods valued in excess of $50,000 from outside of theState of New York.Ralph Fine controls the labor relations policies ofeach corporation.He negotiated and signed thecollective-bargaining agreement that each corpora-tion has with the particular union representing itsemployees. On the basis of the foregoing, we find thatthe above corporations function as a single integratedenterprise and constitute a single employer within themeaning of Section 2(11) of the Act.2 We find furtherthat it will effectuate the policies of the Act to assertjurisdiction over the operations of Triangle, TriangleBuilding, and International Building, the Employerherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that TWU,Local 504, and Local 732 are labororganizationswithin the meaning ofthe Act.III.THE ALLEGED DISPUTEThe work which gave rise to this proceedinginvolves the cleaning services performed at John F.Kennedy International Airport in the InternationalArrivals Building and Control Tower, hereinafterreferred to as IAB and CT, respectively, and jointly asIAB-CT.A.The FactsIn July 1969,3 Triangle became the successfulbidder for cleaning work covering the IAB and CT.For some 10 years prior to this time, TWU and/or itsLocal 504, had collective-bargaining agreements witheach successful bidder for the above work, except fora portion of the IAB which was cleaned by employeesrepresented by Local 32-B. Local 32-B also repre-No. 68, AFL-CIO (StateLathing Co., Inc., and Drywall Steel Erectors, Inc.),153 NLRB 1189.3Unless otherwiseindicated,all dates hereinafter occurred in 1969.186 NLRB No. 71 LOCAL504, TRANSPORT WKRS. UNIONsensed under a separate contract employees ofTriangle who were cleaning individual space occupiedby KLM, BOAC, Swissair, and Iberia Airlines. Thislatter agreement, which provided for lower wages andother economic benefits than the TWU contract, waseffective until November 1970.Even before Triangle was awarded the IAB-CTcontract, Local 504 was aware that Triangle had beeninvited to bid for the work. Thus, on June 20, Local504 wrote Triangle a letter advising of its agreementcovering the employees performing the work andnotifying Triangle that, should its bid be successful, it"must retain these employees, assume the obligationsofLocal 504's labor contract including accruedseverance allowance, vacation, and sick leave." OnJuly 24, after Triangle was awarded the contract,Local 504 sent Triangle a wire in which it requested an"immediate meeting to discuss transfer of presentemployees covered under T.12.U. [sic] agreementfrom Allied to Triangle Maintenance."4 On the nextday.,Local 504, directed another wire to Trianglestating that it would continue "to respect any job sitecovered by [Union] 32 B."Thereafter, Triangle made no offer to the formerAllied employees for work under their new contractbut immediately after being awarded the IAB-CTcontract placed job advertisements in three majorNew York metropolitan newspapers and hired ap-proximately 25 to 30 new employees prior to August 1.The newly hired employees in fact worked first on a 4-day job at the Trans-Carribbean Terminal and thenwere instructed to report to work at the IAB-CTjobsite on August 1.On July 31, the day before Triangle was to beginwork on the IAB-CT job, a meeting betweenrepresentatives of Triangle, TWU, and Local 32-Bwas held at the office of the latter. Although Trianglesought to extend its agreement with Local 32-B toinclude the new work at IAB-CT, Local 32-Bdisclaimed any interest in representing the employeeshired to perform this work. At this same meeting,TWU continued to insist that Triangle retain theformer Allied employees and negotiate a new contractto replace the expiring Allied-TWU agreement. Themeeting ended with no agreement being reached.On August 1, employees of Triangle began work atIAB-CT and members of TWU and/or Local 504,individuals formerly employed by Allied, beganpicketing of the IAB and have continued to do sosporadically to the date of the hearing. The picketscarried signs reading "Triangle Unfair to Labor" or4Although the original of the wire was addressed inadvertently toTWU, it was intended for Triangle and apparently so understood byTriangle5Severaldays later this agreement was revoked and a similarrecognitionagreementwas executed substituting Tnangle BuildingCleaning Corporation which was actually doing the work for Tnangle539"Triangle on Strike." After the picketing commenced,the new employees were organized by Local 732,InternationalBrotherhood of Teamsters and onAugust 1 Triangles signed a recognition agreementwith the Teamsters.B.The Contentions of the PartiesTWU and Local 504 contend that the picketing wasnot occasioned by nor is a manifestation of ajurisdictional dispute. The Unions argue in effect thatthe dispute was between Triangle and the Unions overthe retention of the jobs of the former Alliedemployees, and that the picketing was also in protestover employees doing the same work for less pay. TheUnions contend further that on the first day of thepicketing no other union nor group of employeesaside from TWU claimed the work and that for theforegoing reasons the picketing did not violate theproscriptions of Section 8(b)(4)(D).6Triangle contends that a jurisdictional dispute existsand appears to request the Board to award the work toemployees represented by Local 732.C.The Applicability of the ActSection 10(k) of the Act provides that the Board,before it may proceed to a determination of disputethereunder, must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.We are unable to reach such a conclusion inthis case.The current dispute is in many significant respectsidentical to that which arose inWaterway TerminalsCompany,185 NLRB No. 35, where the Board heldthat the picketing of Waterway "was solely for theobject of preserving the carloading work for theemployees who had been doing it" and that such adispute is not the type of controversy Congressintended the Board to resolve under Section8(b)(4)(D). Here, TWU and/or Local 504 picketed fora similar objective-to obtain reemployment offormer Allied employees whom Triangle had chosennot to utilize and to compel Triangle to negotiate acollective-bargaining agreement covering such em-ployees.Accordingly, we shall quash the notice ofhearing.?ORDERIt is hereby ordered that the notice of hearing issuedin this case be, and it hereby is, quashed.6 In view of ourdispositionherein, we finditunnecessaryto considerthe Unions'further contention that Tnangle is not aproper charging party.rAs we noted inWaterway Terminals Company, supra,at In6, and forsimilar reasons,we do not imply or considerwhether the conduct hereinwas violativeof other sectionsof the Act